Title: [Diary entry: 17 October 1785]
From: Washington, George
To: 

Monday 17th. Thermometer at 68 in the Morning— at Noon and  at Night. Foggy & lowering morning, with but little wind. Clear afterwards, and Wind at No. West & cool. Set out to meet the Directors of the Potomack Navigation at George Town. Where, having all assembled, we proceeded towards the Great Falls, and dispersing for the convenience of obtaining Quarters, Govr. Johnson and I went to Mr. Bryan Fairfax—Govr. Lee, Colo. Fitzgerald, Mr. Potts the Secretary, Mr. Rumsay the Manager, & Mr. Stuart the Assistant, went to a Mr. Wheelers near the G. Falls. Colo. Gilpin—I should have said before—had proceeded on to prepare the way for levelling &ca. at that place, in the morning.